24 F.3d 247NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert Charles JORDAN, Jr., Petitioner-Appellant,v.James ROWLAND, Director, et al., Respondent-Appellee.
No. 93-55729.
United States Court of Appeals, Ninth Circuit.
Submitted April 8, 1994.*Decided May 5, 1994.

Before:  HUG, WIGGINS, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Robert Charles Jordan, Jr., appeals from the district court's denial of his petition for writ of habeas corpus.  We review the decision of the district court de novo.   United States v. Popoola, 881 F.2d 811, 812 (9th Cir.1989).  We have considered Jordan's claims as raised in his briefs submitted to the court of appeals and the district court, and we conclude that the petition was properly denied.  We affirm on the basis of the district court's order adopting the magistrate judge's reports and recommendations.


3
In his motion for appointment of counsel, Jordan points to the discussion of the Ex Post Facto effects of the California Determinate Sentencing Law (DSL) in Morales v. California Department of Corrections, No. 92-56262 (9th Cir. filed February 9, 1994).  Morales does not overrule  Watson v. Estelle, 886 F.2d 1093, 1094 (9th Cir.1989), or  Connor v. Estelle, 981 F.2d 1032, 1034 (9th Cir.1992).  Like the defendants in Watson and Connor, Jordan committed his crime before the DSL was passed.  Between 1972 and July 1, 1977, it was the "policy of California that prisoners 'should' be accorded an annual parole suitability review, except that in 'extreme cases' the review could be every two or three years."   Connor, 981 F.2d at 1034.  Under the DSL, which became effective for crimes committed on or after July 1, 1977, a prisoner is entitled to a suitability hearing every one-to-three years.  Cal.Admin.Code Sec. 2270.  Thus, Jordan has not been disadvantaged by the DSL.   See Connor, 981 F.2d at 1034.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3